Exhibit 10.28


TSR PERFORMANCE GOAL


GILEAD SCIENCES, INC.
PERFORMANCE SHARE AWARD AGREEMENT
RECITALS
A.    Gilead Sciences, Inc. (the “Company”) has implemented the Gilead Sciences,
Inc. 2004 Equity Incentive Plan, as amended (the “Plan”) for the purpose of
providing incentives to attract, retain and motivate eligible Employees,
Directors and Consultants to continue their service relationship with the
Company.
B.    This Agreement is executed pursuant to, and is intended to carry out the
purposes of, the Plan in connection with the Company’s issuance of shares of
Common Stock to Participant thereunder.
C.    All capitalized terms in this Performance Share Award Agreement (this
“Agreement”) shall have the meaning assigned to them herein or in the attached
Appendix A. Capitalized terms not defined herein or in the attached Appendix A
shall have the meanings assigned to them in the Plan.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Performance Shares. The Company hereby awards to Participant, as of
the Award Date indicated below, an award (the “Award”) of Performance Shares
under the Plan. This Agreement provides the Participant with the right to
receive one or more shares of Common Stock on the designated issuance date for
those shares, based upon the extent to which each Performance Share vests
pursuant to the terms hereof. The Target Shares subject to this Award, the
applicable performance-vesting and Continuous Service vesting requirements for
this Award, the date or dates on which the shares of Common Stock that vest
hereunder shall become issuable and the remaining terms and conditions governing
this Award, including the applicable vesting acceleration provisions, shall be
as set forth in this Agreement.
AWARD SUMMARY
Participant
Daniel O’Day
Award Date:
March 1, 2019
Target Number of Performance Shares:
The actual number of shares of Common Stock that may become issuable pursuant to
the Performance Shares subject to this Agreement shall be determined in
accordance with the performance-vesting and Continuous Service vesting
provisions of attached Schedule I. For purposes of the applicable calculations
under Schedule I, the target number of Performance Shares to be utilized is
45,850 shares (the “Target Shares”).



1



--------------------------------------------------------------------------------






Vesting Schedule:
Vesting Requirements. The Performance Shares shall be subject to the
performance-vesting and Continuous Service vesting requirements set forth in
attached Schedule I and shall vest on the Certification Date (as defined in
Appendix A).
Change in Control Vesting. The shares of Common Stock underlying the Performance
Shares may also vest on an accelerated basis in accordance with the applicable
provisions of Paragraph 4 of this Agreement should a Change in Control occur
after the start but prior to the completion of the Performance Period applicable
to the Performance Shares.
Issuance Date:
The shares of Common Stock which actually vest and become issuable pursuant to
the Performance Shares shall be issued in accordance with the provisions of this
Agreement applicable to the particular circumstances under which such vesting
occurs.

2.Limited Transferability. Prior to the actual issuance of the shares of Common
Stock which vest hereunder, Participant may not transfer any interest in the
Performance Shares subject to this Award or the underlying shares of Common
Stock or pledge or otherwise hedge the sale of those Performance Shares or
underlying shares, including (without limitation) any short sale or any
acquisition or disposition of any put or call option or other instrument tied to
the value of the underlying shares of Common Stock. However, any shares of
Common Stock which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance.
3.Stockholder Rights and Dividend Equivalents
(a)    The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the shares of Common
Stock subject to the Award until Participant becomes the record holder of those
shares upon their actual issuance following the Company’s collection of the
applicable Withholding Taxes.
(b)    Notwithstanding the foregoing, in the event that any dividend or other
distribution is declared and paid on shares of Common Stock after the Award
Date, but prior to the complete settlement, cancellation or forfeiture of this
Award, the Participant shall be entitled to receive, upon settlement of this
Award, an amount (the “phantom dividend equivalent amount”) equal to the
dividends or other distributions that would have been paid or issued on the
number of shares of Common Stock actually vested and issuable to Participant
pursuant to this Award. The phantom dividend equivalent amount shall be
calculated by the Administrator in its discretion and need not be adjusted for
interest, earnings or assumed reinvestment. The phantom dividend equivalent
amount shall be distributed to Participant concurrently with the issuance of the
vested shares to which those phantom dividend equivalents relate, and may be
paid and distributed in the same form the actual dividend or distribution was
paid to the holders of the Common Stock or in such other form as the
Administrator deems appropriate.  Each such distribution of phantom dividend
equivalents shall be subject to the Company’s collection of any Withholding
Taxes applicable to that distribution. The Administrator shall have the sole
discretion to determine the dollar value of any dividend or distribution paid
other than in the form of cash, and its determination shall be controlling.  No
phantom dividend equivalent amount shall be paid or distributed on shares of
Common Stock under this Award that are forfeited or that otherwise are not
vested and issued or issuable under this Award.


2



--------------------------------------------------------------------------------




4.Change in Control. The following provisions shall apply only to the extent a
Change in Control is consummated prior to the Certification Date and shall have
no force or effect if the effective date of the Change in Control occurs after
the Certification Date:
(a)    Should (i) the Change in Control occur within the first twelve (12)
months of the Performance Period and (ii) Participant remains in Continuous
Service through the effective date of that Change in Control, then Participant
shall immediately vest in that number of shares of Common Stock equal to the
Target Shares subject to this Award, without any measurement of Performance Goal
attainment to date and without regard to the Continuous Service vesting
provisions.
(b)    Should (i) the Change in Control occur at any time on or after the
completion of the first twelve (12) months of the Performance Period but prior
to the Certification Date and (ii) Participant remains in Continuous Service
through the effective date of that Change in Control, then Participant shall
immediately vest in that number of shares of Common Stock equal to the greater
of (i) the Target Shares subject to this Award or (ii) the actual number of
Performance-Qualified Shares determined by multiplying (A) the Target Shares
subject to this Award by (B) the applicable percentage (determined in accordance
with the payout slope set forth in attached Schedule I) for the level at which
the TSR Performance Goal is attained over an abbreviated Performance Period
ending with the close of the Company’s fiscal quarter coincident with or
immediately preceding the effective date of the Change in Control, in either
case, without regard to the Continuous Service vesting requirements.
(c)    The foregoing provisions of this Paragraph 4 shall also apply should
Participant’s Continuous Service be terminated by the Company without Cause, by
Participant for Good Reason, or by reason of Participant’s death or Disability,
at any time during the period beginning with the execution date of the
definitive agreement for the Change in Control transaction and ending with the
earlier of (i) the termination of the definitive agreement without the
consummation of such Change in Control or (ii) the expiration of the Applicable
Acceleration Period following the consummation of such Change in Control.
(d)    Should Participant cease Continuous Service by reason of his or her
Retirement at least twelve (12) months following the Award Date but prior to the
Certification Date and a Change in Control subsequently occurs prior to the
Certification Date, then Participant shall, at the time of such Change in
Control, immediately vest in that number of shares of Common Stock equal to the
Target Shares subject to this Award, without any measurement of Performance Goal
attainment to date and without regard to the Continuous Service vesting
provisions.
(e)    The number of shares of Common Stock in which Participant vests
determined in accordance with the foregoing provisions of this Paragraph 4 shall
be converted into the right to receive for each such share the same
consideration per share of Common Stock payable to the other stockholders of the
Company in consummation of the Change in Control, and such consideration shall
be distributed to Participant on the earlier of (i) the tenth (10th) business
day following the effective date of the Change in Control, provided such Change
in Control also constitutes a Qualifying Change in Control, or (ii) the date
those shares would have been issued to Participant in accordance with Paragraph
6 in the absence of such Change in Control. Each issuance or distribution made
under this Paragraph 4(f) shall be subject to the Company’s collection of the
applicable Withholding Taxes.
(f)    Except for the actual number of shares of Common Stock in which
Participant vests in accordance with this Paragraph 4, Participant shall cease
to have any further right or entitlement to any additional shares of Common
Stock under this Agreement following the effective date of the Change in
Control.


3



--------------------------------------------------------------------------------




(g)    This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
5.Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, spin-off transaction, extraordinary dividend or distribution
or other change affecting the outstanding Common Stock as a class without the
Company’s receipt of consideration, or should the value of the outstanding
shares of Common Stock be substantially reduced as a result of a spin-off
transaction or an extraordinary dividend or distribution, or should there occur
any merger, consolidation or other reorganization, then equitable adjustments
shall be made by the Administrator to the total number and/or class of
securities issuable pursuant to this Award in order to reflect such change. The
determination of the Administrator shall be final, binding and conclusive. In
the event of any Change in Control transaction, the provisions of Paragraph 4
shall also be applicable.
6.Issuance or Distribution of Vested Shares or Other Amounts.
(a)    Except as otherwise provided in Paragraph 4 or Paragraph 7, the shares of
Common Stock in which Participant vests pursuant to the performance-vesting and
Continuous Service vesting provisions of attached Schedule I shall be issued in
accordance with the following provisions:
-    The issuance of the shares of Common Stock shall be effected during the
period beginning on the first (1st) business day of February of the calendar
year immediately succeeding the end of the Performance Period and ending no
later than March 15 of that calendar year.
(b)    The Company shall, on the applicable issuance date, issue to or on behalf
of Participant a certificate in electronic form for the shares of Common Stock
in which Participant vests pursuant to the performance-vesting and Continuous
Service vesting provisions of attached Schedule I and shall concurrently settle
with Participant any phantom dividend equivalent amount with respect to those
shares as provided in Paragraph 3.
(c)    Except as otherwise provided in Paragraph 4, no shares of Common Stock
shall be issued prior to the Certification Date. No fractional shares of Common
Stock shall be issued pursuant to this Award, and any fractional share resulting
from any calculation made in accordance with the terms of this Agreement shall
be rounded down to the next whole share.
(d)    Participant acknowledges that, regardless of any action the Employer may
take with respect to any or all Withholding Taxes related to Participant’s
participation in the Plan and legally applicable to Participant, the ultimate
liability for all Withholding Taxes is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Employer. Participant further
acknowledges that the Employer (i) makes no representations or undertakings
regarding the treatment of any Withholding Taxes in connection with any aspect
of the Award, including the grant, vesting or settlement of the Award, the
issuance of shares of Common Stock or other property in settlement of the Award,
the subsequent sale of the shares of Common Stock acquired pursuant to such
issuance and the receipt of any dividends and/or phantom dividend equivalent
amount provided pursuant to Paragraph 3 and (ii) does not commit to, and is
under no obligation to, structure the terms of the grant or any aspect of the
Award to reduce or eliminate Participant’s liability for Withholding Taxes or
achieve any particular tax result. Further, if Participant is or becomes subject
to Withholding Taxes in more than


4



--------------------------------------------------------------------------------




one jurisdiction, Participant acknowledges that the Employer (or former
employer, as applicable) may withhold or account for Withholding Taxes in more
than one jurisdiction.
(e)    The Company shall collect, and Participant hereby authorizes the Company
to collect, the Withholding Taxes with respect to the shares of Common Stock
issued under this Agreement (including any shares of Common Stock issued in
settlement of any phantom dividend equivalent amount as provided in Paragraph 3)
through an automatic share withholding procedure pursuant to which the Company
will withhold, immediately as the shares of Common Stock are issued under the
Award, a portion of those shares with a Fair Market Value (measured as of the
issuance date) equal to the amount of such Withholding Taxes (the “Share
Withholding Method”). Notwithstanding the foregoing, the Share Withholding
Method shall not be utilized if (i) such method is not permissible or advisable
under local law or (ii) the Company otherwise decides no longer to utilize such
method and provides Participant with notice to such effect.
(f)    If the Share Withholding Method is to be utilized for the collection of
Withholding Taxes, then the Company shall withhold the number of otherwise
issuable shares of Common Stock necessary to satisfy the applicable Withholding
Taxes based on the applicable minimum statutory rate or other applicable
withholding rate, including maximum applicable rates, as determined by the
Company in its sole discretion. If the maximum rate is used, any over-withheld
amount will be refunded to Participant in cash by the Employer (with no
entitlement to the Common Stock equivalent) or if not refunded, Participant may
seek a refund from the appropriate tax authorities. If the obligation for
Withholding Taxes is satisfied by using the Share Withholding Method, then
Participant will, for tax purposes, be deemed to have been issued the full
number of shares of Common Stock subject to the vested Award, notwithstanding
that a number of shares of Common Stock are withheld solely for the purpose of
paying the applicable Withholding Taxes.
(g)    The Company shall have sole discretion to determine whether or not the
Share Withholding Method shall be utilized for the collection of the applicable
Withholding Taxes. Participant shall be notified (in writing or through the
Company’s electronic mail system) in the event the Company no longer intends to
utilize the Share Withholding Method. Should any shares of Common Stock become
issuable under the Award (including any shares of Common Stock issued in
settlement of any phantom dividend equivalent amount as provided in Paragraph 3)
at a time when the Share Withholding Method is not being utilized by the
Company, then the Withholding Taxes shall be collected from Participant through
a sale-to-cover transaction authorized by Participant, pursuant to which an
immediate open-market sale of a portion of the shares of Common Stock issued to
Participant will be effected, for and on behalf of Participant, by the Company’s
designated broker to cover the Withholding Tax liability estimated by the
Company to be applicable to such issuance. Participant shall, promptly upon
request from the Company, execute (whether manually or through electronic
acceptance) an appropriate sales authorization (in form and substance reasonably
satisfactory to the Company) that authorizes and directs the broker to effect
such open-market, sale-to-cover transactions and remit the sale proceeds, net of
brokerage fees and other applicable charges, to the Company in satisfaction of
the applicable Withholding Taxes. However, no sale-to-cover transaction shall be
effected unless (i) such a sale is at the time permissible under the Company’s
insider trading policies governing the sale of Common Stock and (ii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.
(h)    If the Company determines that such sale-to-cover transaction is not
permissible or advisable at the time or if Participant otherwise fails to effect
a timely sales authorization as required by this Agreement, then the Company
may, in its sole discretion, elect either to defer the issuance of the shares of
Common Stock until such sale-to-cover transaction can be effected in accordance


5



--------------------------------------------------------------------------------




with Participant’s executed sale directive or to collect the applicable
Withholding Taxes through a wire transfer of funds from Participant to the
Company in the amount of such Withholding Taxes or by withholding such amount
from other wages payable to Participant. In no event shall any shares of Common
Stock be issued in the absence of an arrangement reasonably satisfactory to the
Company for the satisfaction of the applicable Withholding Taxes, and any such
arrangement must be in compliance with any applicable requirements of Code
Section 409A.
(i)    The Company shall collect the Withholding Taxes with respect to any
phantom dividend equivalent amount as provided in Paragraph 3 that is
distributed in a form other than shares of Common Stock by withholding a portion
of that distribution equal to the amount of the applicable Withholding Taxes,
with the cash portion of the distribution to be the first portion so withheld,
or through such other tax withholding arrangement as the Company deems
appropriate, in its sole discretion.
(j)    Notwithstanding the foregoing provisions of Paragraphs 6(d) through 6(i),
the employee portion of the federal, state and local employment taxes required
to be withheld by the Company in connection with the vesting (as determined
under applicable tax laws) of the shares of Common Stock or any other amounts
hereunder (the “Employment Taxes”) shall in all events be collected from
Participant no later than the last business day of the calendar year in which
those shares or other amounts vest (as determined under applicable tax laws)
hereunder. Accordingly, to the extent the applicable issuance date for one or
more vested shares of Common Stock or the distribution date for such other
amounts is to occur in a year subsequent to the calendar year in which those
shares or other amounts vest, Participant shall, if so requested by the Company,
on or before the last business day of the calendar year in which such shares or
other amounts vest, deliver to the Company a check payable to its order (or a
wire transfer of funds to the Company ) in the dollar amount equal to the
Employment Taxes required to be withheld with respect to those shares or other
amounts. Alternatively, the Company may, in its sole discretion, elect to
withhold the dollar amount equal to the Employment Taxes required to be withheld
with respect to those shares or other amounts from other wages payable to
Participant, or through such other tax withholding arrangement as the Company
deems appropriate, in its sole discretion. The provisions of this Paragraph 6(j)
shall be applicable only to the extent necessary to comply with the applicable
tax withholding requirements of Code Section 3121(v).
Except as otherwise provided in Paragraph 4 or this Paragraph 6, the settlement
of all Performance Shares or Performance-Qualified Shares which vest under the
Award shall be made solely in shares of Common Stock.
7.Special Deferral Election. Provided Participant is a U.S. tax resident and
Participant timely submits a properly completed deferral election in a form
provided by the Company, any shares of Common Stock that become issuable
pursuant to this Agreement shall be distributed in accordance with the terms of
such deferral election, subject to Participant’s satisfaction of any applicable
Withholding Taxes under Paragraph 6.
8.Leaves of Absence. For purposes of applying the various Continuous Service
vesting provisions of this Agreement, Participant shall be deemed to cease
Continuous Service on the commencement date of any leave of absence and not to
remain in Continuous Service status during the period of that leave, except to
the extent otherwise required under employment laws in the jurisdiction where
Participant is employed or pursuant to the following policy:
-    Participant shall be deemed to remain in Continuous Service status during
(i) the first three (3) months of an approved personal leave of absence or (ii)
the


6



--------------------------------------------------------------------------------




first seven (7) months of any bona fide leave of absence (other than an approved
personal leave) and shall be deemed to cease Continuous Service upon the
expiration of the applicable three (3)-month or seven (7)-month period.
-    In no event, however, shall Participant be deemed, for vesting purposes
hereunder, to remain in Continuous Service beyond the earlier of (i) the
expiration date of that leave of absence, unless Participant returns to active
Continuous Service or Employee status on or before that date, or (ii) the date
Participant’s Continuous Service or Employee status actually terminates by
reason of his or her voluntary or involuntary termination or by reason of his or
her death or Disability.
9.Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Company and
Participant with all Applicable Laws relating thereto.
10. Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of the Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of Awards, or
benefits in lieu of Awards, even if Awards have been granted in the past;
(c)all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Company;
(d)Participant is voluntarily participating in the Plan;
(e)the Award and the shares of Common Stock subject to the Award, and the income
and value of same, are not intended to replace any pension rights or
compensation;
(f)the Award and the shares of Common Stock subject to the Award, and the income
and value of same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, leave-related payments, pension or retirement or
welfare benefits or similar payments;
(g)the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of Participant’s
Continuous Service (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any), and in
consideration of the grant of the Award to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Related Entity or the Employer, waives Participant’s ability,
if any, to bring any such claim, and releases the Company, any Related Entity
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is


7



--------------------------------------------------------------------------------




allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agreed to execute any and all documents necessary to request dismissal
or withdrawal of such claim;
(i)unless otherwise agreed with the Company in writing, the Award and the shares
of Common Stock subject to the Award, and the income and value of same, are not
granted as consideration for, or in connection with, any service Participant may
provide as a director of the Company or a Related Entity; and
(j)unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company.
11.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying shares of Common Stock. Participant should consult with
Participant’s own personal tax, legal and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan or the Award.
12.Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the most current
address then indicated for Participant on the Company’s employee records or
shall be delivered electronically to Participant through the Company’s
electronic mail system or through an on-line brokerage firm authorized by the
Company to effect sales of the Common Stock issued hereunder. All notices shall
be deemed effective upon personal delivery or delivery through the Company’s
electronic mail system or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.
13.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant, the
legal representatives, heirs and legatees of Participant’s estate.
14.Code Section 409A
(a)    It is the intention of the parties that the provisions of this Agreement
shall, to the maximum extent permissible, comply with the requirements of the
short-term deferral exception to Section 409A of the Code and Treasury
Regulations Section 1.409A-1(b)(4) with respect to one or more shares of Common
Stock underlying this Award. Accordingly, to the extent there is any ambiguity
as to whether one or more provisions of this Agreement would otherwise
contravene the requirements or limitations of Code Section 409A applicable to
such short-term deferral exception, then those provisions, as they apply to such
shares of Common Stock, shall be interpreted and applied in a manner that does
not result in a violation of the requirements or limitations of Code Section
409A and the Treasury Regulations thereunder that apply to such exception.
(b)    However, to the extent this Agreement should be deemed to create a
deferred compensation arrangement subject to the requirements of Code Section
409A with respect to one or more shares of Common Stock underlying this Award,
whether by reason of a deferral election


8



--------------------------------------------------------------------------------




that satisfies the requirements of Paragraph 7 above or the pro-rata Continuous
Service vesting provisions of this Agreement, then the following provisions
shall apply with respect to those shares, notwithstanding anything to the
contrary set forth herein:
-    None of those shares of Common Stock or other amounts which become issuable
or distributable with respect to those shares by reason of Participant’s
cessation of Continuous Service shall actually be issued or distributed to
Participant until the date of Participant’s Separation from Service or as soon
thereafter as administratively practicable, but in no event later than the later
of (i) the close of the calendar year in which such Separation from Service
occurs or (ii) the fifteenth (15th) day of the third (3rd) calendar month
following the date of such Separation from Service.
-    None of those shares of Common Stock or other amounts which become issuable
or distributable with respect to those shares by reason of Participant’s
cessation of Continuous Service shall actually be issued or distributed to
Participant prior to the earlier of (i) the first (1st) day of the seventh (7th)
month following the date of Participant’s Separation from Service or (ii) the
date of Participant’s death, if Participant is deemed at the time of such
Separation from Service to be a specified employee under Section 1.409A-1(i) of
the Treasury Regulations issued under Code Section 409A, as determined by the
Administrator in accordance with consistent and uniform standards applied to all
other Code Section 409A arrangements of the Company, and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The deferred shares of Common Stock or other
distributable amount shall be issued or distributed in a lump sum on the first
(1st) day of the seventh (7th) month following the date of Participant’s
Separation from Service or, if earlier, the first (1st) day of the month
immediately following the date the Company receives proof of Participant’s
death.
-    No amounts that vest and become payable under Paragraph 4 of this Agreement
with respect to those shares of Common Stock by reason of a Change in Control
shall be distributed to Participant at the time of such Change in Control,
unless that transaction also constitutes a Qualifying Change in Control. In the
absence of such a Qualifying Change in Control, the distribution shall not be
made until the date on which the shares of Common Stock to which those amounts
pertain would have become issuable in accordance with the provisions of
Paragraph 6(a) of this Agreement.
-    If a deferral election under Paragraph 7 of this Agreement is in effect
with respect to any shares of Common Stock underlying this Award, no amounts
that vest and become payable under Paragraph 4 with respect to those shares by
reason of a Change in Control shall be distributed to Participant at the time of
that Change in Control unless the transaction also constitutes a Qualifying
Change in Control. In the absence of such a Qualifying Change in Control, the
distribution shall not be made until the date on which the shares of Common
Stock to which those amounts pertain would have become issuable in accordance
with Participant’s deferral election under Paragraph 7 of this Agreement.
15.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Administrator with respect to any question or
issue


9



--------------------------------------------------------------------------------




arising under the Plan or this Agreement shall be conclusive and binding on all
persons having an interest in the Award.
16.Governing Law/Venue. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules. For purposes of any action, lawsuit or
other proceedings brought to enforce this Agreement or otherwise relating to or
arising from this Agreement, the parties hereby submit to and consent to the
sole and exclusive jurisdiction of the courts of San Mateo County, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this grant is made and/or to be
performed.
17.Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to remain in Continuous Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Employer or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Continuous Service at any time for any reason,
with or without Cause.
18.Plan Prospectus. The official prospectus for the Plan is available on the
Company’s intranet at: Stock Awards section on GNET. Participant may also obtain
a printed copy of the prospectus by contacting Stock Plan Services at
stockplanservices@gilead.com.
19.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
20.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
21.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach of this
Agreement.
22.Insider Trading Restrictions/Market Abuse Laws. Participant may be subject to
insider trading restrictions and/or market abuse laws based on the exchange on
which the shares of Common Stock are listed and in applicable jurisdictions
including the United States and Participant’s country or his or her broker’s
country, if different, which may affect Participant’s ability to accept,
acquire, sell or otherwise dispose of shares, rights to shares (e.g.,
Performance Shares) or rights linked to the value of shares of Common Stock
(e.g., dividend equivalents) during such times as Participant is considered to
have “inside information” regarding the Company (as defined by the laws in
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders Participant placed before he or
she possessed inside information. Furthermore, Participant could be prohibited
from (i) disclosing the inside information to any third party, which may include
fellow employees and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable insider trading policy of the Company. Participant acknowledges that
it is Participant’s responsibility to comply with any applicable restrictions,
and Participant should speak with his or her personal legal advisor on this
matter.


10



--------------------------------------------------------------------------------




23.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Award and
on any shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
24.Participant Acceptance. Participant must accept the terms and conditions of
this Agreement either electronically through the electronic acceptance procedure
established by the Company or through a written acceptance delivered to the
Company in a form satisfactory to the Company. In no event shall any shares of
Common Stock be issued (or other securities or property distributed) under this
Agreement in the absence of such acceptance. By accepting the Award, Participant
agrees that this Award is granted under and governed by the terms and conditions
of the Plan and this Agreement. Participant has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to accepting this Agreement and fully understands all provisions
of the Plan and Agreement.


11



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.


GILEAD SCIENCES, INC.
exhibit1028performanc_image1.gif [exhibit1028performanc_image1.gif]
By: Kathryn Watson
Title: Executive Vice President


PARTICIPANT


                        
_______________________________
Signature
                            


            


12



--------------------------------------------------------------------------------





APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.Applicable Laws shall mean the legal requirements relating to the Plan and the
Awards under applicable provisions of U.S. federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable stock
exchange, and the securities, tax and exchange control laws, rules, regulations,
and requirements of any non-U.S. jurisdiction applicable to Awards granted to
residents therein.
B.Award Date shall mean the date the Performance Shares are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
C.Cause shall have the meaning given to the term “Cause” in that certain letter
agreement entered into between the Company and Participant dated November 30,
2018.
D.Certification Date shall mean the date following the completion of the
Performance Period on which the Administrator certifies the attained level of
the TSR Performance Goal for such Performance Period.
E.Change in Control shall mean a change in ownership or control of the Company
effected through the consummation of any of the following transactions:
(i)    a sale, transfer or other disposition of all or substantially all of the
Company’s assets;
(ii)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Company or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Company) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities (as measured in terms of the power to vote with respect to the
election of Board members) outstanding immediately after the consummation of
such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Company or the acquisition of outstanding
securities held by one or more of the Company’s existing stockholders


A-1



--------------------------------------------------------------------------------




or an acquisition, consolidation or other reorganization to which the Company is
a party; or
(iii)    a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Company’s incorporation or to create a holding company structure
pursuant to which the Company becomes a wholly-owned subsidiary of an entity
whose outstanding voting securities immediately after its formation are
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to the formation of such entity. Should such
holding company structure or other Parent entity be established for the Company,
then subparagraph (iii) shall be applied solely to the board of directors of
that holding company or Parent entity.
F.Company shall mean Gilead Sciences, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Gilead Sciences, Inc. which shall by appropriate action adopt the Plan.
G.Continuous Service shall mean the performance of services for the Company or a
Related Entity (whether now existing or subsequently established) by a person in
the capacity of an Employee, Director or Consultant. For purposes of this
Agreement, Participant shall be deemed to cease Continuous Service immediately
upon the occurrence of either of the following events: (i) Participant no longer
performs services in any of the foregoing capacities for the Company or any
Related Entity or (ii) the entity for which Participant is performing such
services ceases to remain a Related Entity of the Company, even though
Participant may subsequently continue to perform services for that entity. The
Administrator shall have the exclusive discretion to determine when Participant
ceases Continuous Service for purposes of the Award.
H.Disability shall have the meaning given to the term “Disability” in that
certain letter agreement entered into between the Company and Participant dated
November 30, 2018.
I.Employee shall mean an individual who is in the employ of the Company (or any
Related Entity), subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
J.Employer shall mean the Company or any Related Entity employing Participant.


A-2



--------------------------------------------------------------------------------




K.Fair Market Value per share of Common Stock on any relevant date shall be the
closing price per share of Common Stock (or the closing bid, if no sales were
reported) on that date, as quoted on the Stock Exchange that is at the time
serving as the primary trading market for the Common Stock; provided, however,
that if there is no reported closing price or closing bid for that date, then
the closing price or closing bid, as applicable, for the last trading date on
which such closing price or closing bid was quoted shall be determinative of
such Fair Market Value. The applicable quoted price shall be as reported in The
Wall Street Journal or such other source as the Administrator deems reliable.
L.Good Reason shall have the meaning given to the term “Good Reason” in that
certain letter agreement entered into between the Company and Participant dated
November 30, 2018.
M.1934 Act shall mean the U.S. Securities Exchange Act of 1934, as amended from
time to time.
N.Parent shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, provided each corporation in the
unbroken chain (other than the Company) owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.
O.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.
P.Performance Goal shall mean the total shareholder return performance goal
specified on attached Schedule I (the “TSR Performance Goal”) that must be
attained in order to satisfy the performance-vesting requirement for the shares
of Common Stock subject to this Award.
Q.Performance Period shall mean the period specified on attached Schedule I over
which the attainment of the TSR Performance Goal is to be measured.
R.Performance-Qualified Shares shall mean the maximum number of Shares in which
Participant can vest based on the level at which the Performance Goal for the
Performance Period is attained and shall be calculated in accordance with the
provisions of attached Schedule I. In no event shall the number of such
Performance-Qualified Shares exceed two hundred percent (200%) of the Target
Shares set forth in Paragraph 1 of this Agreement, as such number may be
adjusted from time to time pursuant to the provisions of Paragraph 5 of this
Agreement. Each Performance-Qualified Share that vests pursuant to the terms of
the Award shall entitle Participant to receive one share of Common Stock.
S.Qualifying Change in Control shall mean a change in control of ownership of
the Company effected by one or more of the following transactions:
(i)    a merger or consolidation in which the Company is not the surviving
entity and in which one person or a group of related persons (other than


A-3



--------------------------------------------------------------------------------




the Company or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Company) acquires ownership of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities or constituting more than fifty percent
(50%) of the total fair market value of the Company’s outstanding securities;
(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company in complete liquidation or dissolution of the Company;
(iii)    any reverse merger in which the Company is the surviving entity but in
which one person or a group of related persons (other than the Company or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) acquires ownership of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities or constituting more than fifty percent (50%)
of the total fair market value of the Company’s outstanding securities;
(iv)    the acquisition, directly or indirectly, by any person or related group
of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities or
constituting more than fifty percent (50%) of the total fair market value of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders; or
(v)    a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
The foregoing definition of Qualifying Change in Control shall in all instances
be applied and interpreted in such manner that the applicable Qualifying Change
in Control transaction that serves as an issuance event for the shares of Common
Stock subject to this Award (or distribution event for any amounts relating to
those shares) that vest upon the occurrence of a Change in Control and are
otherwise at the time subject to the issuance or distribution restrictions of
Code Section 409A will also qualify as: (i) a change in the ownership of the
Company, as determined in accordance with Section 1.409A-3(i)(5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Company, as
determined in accordance with Section 1.409A-3(i)(5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Company, as determined in accordance with Section
1.409A-3(i)(5)(vii) of the Treasury Regulations.




A-4



--------------------------------------------------------------------------------




T.Related Entity shall mean (i) any Parent or Subsidiary of the Company and (ii)
any corporation in an unbroken chain of corporations beginning with the Company
and ending with the corporation in the chain for which Participant provides
services as an Employee, Director or Consultant, provided each corporation in
such chain owns securities representing at least fifty percent (50%) of the
total outstanding voting power of the outstanding securities of another
corporation or entity in such chain.
U.Retirement shall mean Participant’s cessation of Continuous Service after the
date on which he or she (i) attains age 55 and has completed at least ten (10)
years of Continuous Service or (ii) attains age 65; provided, however, that if
Participant, as of December 31, 2018, (x) is in Salary Grade 35 or above, and
(y) the sum of Participant’s attained age and completed years of Continuous
Service equals or exceeds seventy (70) years, he or she shall be deemed to
satisfy the requirements for “Retirement” upon a cessation of Continuous Service
without regard to subsections (i) and (ii) of this Section.
V.Separation from Service shall mean Participant’s cessation of Employee status
by reason of his or her death, Retirement or termination of employment.
Participant shall be deemed to have terminated employment for such purpose at
such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such services). Solely for purposes of determining when a Separation
from Service occurs, Participant will be deemed to continue in “Employee” status
for so long as he or she remains in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
“Employer Group” means the Company and any Parent or Subsidiary and any other
corporation or business controlled by, controlling or under common control with,
the Company, as determined in accordance with Sections 414(b) and (c) of the
Code and the Treasury Regulations thereunder, except that in applying Sections
1563(1), (2) and (3) of the Code for purposes of determining the controlled
group of corporations under Section 414(b), the phrase “at least 50 percent”
shall be used instead of “at least 80 percent” each place the latter phrase
appears in such sections and in applying Section 1.414(c)-2 of the Treasury
Regulations for purposes of determining trades or businesses that are under
common control for purposes of Section 414(c), the phrase “at least 50 percent”
shall be used instead of “at least 80 percent” each place the latter phrase
appears in Section 1.414(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.
W.Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.
X.Subsidiary shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing


A-5



--------------------------------------------------------------------------------




fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
Y.Withholding Taxes shall mean any and all income taxes (including U.S. federal,
state and local tax) and the employee portion of the federal state and local
taxes (including social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items) required or permitted to be withheld by the
Company and/or the Employer in connection with any taxable or tax withholding
event, as applicable, attributable to the Award or Participant’s participation
in the Plan.




A-6



--------------------------------------------------------------------------------





SCHEDULE I
PERFORMANCE GOAL AND PERFORMANCE PERIOD
PERFORMANCE PERIOD
The measurement period for the Performance Shares shall be the thirty-five (35)
month period beginning February 1, 2019 and ending December 31, 2021 (the
“Performance Period”).
PERFORMANCE GOAL FOR PERFORMANCE VESTING
[____]
CONTINUOUS SERVICE VESTING REQUIREMENT FOR PERFORMANCE-QUALIFIED SHARES
The number of shares of Common Stock in which Participant may actually vest on
the basis of the number of Performance-Qualified Shares certified by the
Administrator in accordance with the performance vesting provisions of this
Schedule I shall be tied to his or her completion of the following Continuous
Service vesting requirements:
-    If Participant remains in Continuous Service through the Certification
Date, Participant shall vest in one-hundred percent (100%) of the
Performance-Qualified Shares certified by the Administrator for the Performance
Period.
-    If Participant’s Continuous Service terminates prior to the Certification
Date by reason of termination by the Company without Cause, resignation for Good
Reason, death or Disability, then, subject to Participant’s (or his personal
representative’s) execution and non-revocation of a general release of claims
against the Company in the form provided by the Company and within the
timeframes specified therein, Participant shall: (i) if the Performance Period
has not yet ended, immediately vest upon his Separation from Service in
connection with such termination in that number of shares of Common Stock equal
to the Target Shares, without any measurement of Performance Goal attainment to
date and without regard to the Continuous Service vesting provisions, and (ii)
if the Performance Period has ended but such termination is prior to the
Certification Date, vest following the completion of the Performance Period and
the Certification Date, in one-hundred percent (100%) of the
Performance-Qualified Shares certified by the Administrator for the Performance
Period as if Participant had remained in Continuous Service through the
Certification Date .
-    If Participant’s Continuous Service terminates by reason of his or her
Retirement (that is not otherwise by reason of termination by the Company
without Cause, resignation for Good Reason, death or Disability) at least twelve
(12) months following the Award Date but prior to the Certification Date, then
Participant shall, following the completion of the Performance Period and the
Certification Date,


Schedule I-1

--------------------------------------------------------------------------------




vest in one-hundred percent (100%) of the Performance-Qualified Shares certified
by the Administrator for the Performance Period as if Participant had remained
in Continuous Service through the Certification Date.
-    If Participant’s Continuous Service ceases for any other reason (including,
without limitation, any deemed cessation of Continuous Service under Paragraph 8
of this Agreement) prior to the Certification Date, then Participant shall not
vest in any of the Performance-Qualified Shares, and all of Participant’s right,
title and interest to the shares of Common Stock subject to this Award shall
immediately terminate; provided, however, that should a Change in Control occur
prior to the completion of the Performance Period, then the provisions of
Paragraph 4 shall govern the vesting of the Performance Shares subject to this
Award.




Schedule I-2